UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7097



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHERMAN LEWIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CR-87-53)


Submitted:   March 23, 2000                 Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherman Lewis, Appellant Pro Se. Barbara Dickerson Kocher, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Ap-
pellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sherman Lewis seeks to appeal an order of the district court

denying his motion to reconsider the denial of his motion to cor-

rect an illegal sentence under Fed. R. Crim. P. 35.     The district

court’s order was entered June 15, 1999.

     Under Fed. R. App. P. 4(b), Lewis had ten days from entry of

that order on the criminal docket to note his appeal.     His notice

of appeal was dated June 28, 1999,* thirteen days after entry of

the order.    The appeal periods of Fed. R. App. P. 4 are “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).    Because Lewis failed to file a timely no-

tice of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED




     *
       Although the notice of appeal was not filed in the district
court until July 7, 1999, for the purposes of this appeal we assume
that the date Lewis wrote on the notice of appeal is the earliest
date it would have been submitted to prison authorities.        See
Houston v. Lack, 487 U.S. 266 (1988).


                                  2